UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

fa a ee x
UNITED STATES OF AMERICA
20 CR 59 - 2
-against- : ORDER
Kaila Minaya Marcano-Pena
Defendant
oe ;

Vernon S&S. Broderick, United States District Judge:

ORDERED that the defendant’s bail be modified to permit the
defendant’s curfew to be enforced by location monitoring technology
and the defendant’s travel limitations include the District of
Columbia.

Dated: New York, New York
March 4 , 2020

50 ORDERED

       

OR A / 5
Vernon S. Broderick
United States District Judge

 

 

 
